The bill of complaint filed in this cause was dismissed after hearing on the merits. It should have been dismissed on the ground that the court of chancery was without jurisdiction to entertain the bill, and this for the reasons expressed in the opinion filed by Mr. Justice Bodine in this court in the case ofRed Oaks, Inc., v. Dorez, Inc., 120 N.J. Eq. 282.
Upon the latter ground the decree is affirmed.
For affirmance — LLOYD, CASE, BODINE, DONGES, PERSKIE, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, JJ. 10.
 For reversal — THE CHIEF-JUSTICE, HEHER, JJ. 2. *Page 340